DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 10-18 are objected to because of the following informalities: 
Claim 10 recites “A non-transitory computer-readable storage medium storing executable computer program instructions, the instructions executable to perform steps comprising” which is doubtful whether “computer program instructions” is executed or is not executed or only printing material staying the “medium”, and thus, it is recommended to amend as such --A non-transitory computer-readable storage medium storing executable computer program instructions, the executable computer program instructions being executed by a processor to perform: Claims 11-18 are objected due to the dependencies to claim 10.
Claim 11 further recites “The computer-readable storage medium of claim 10” which should be --The non-transitory computer-readable storage medium of claim 10--, Claims 12-14 are objected due to the dependencies to claim 11.
Claims 12-18 are objected for the at least similar reason as described in claim 11 above since claims 12-18 recited similar deficient features as recited in claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “generating one or more HRTFs that correspond to the discarded portion using at least some of the intermediate set of HRTFs to create a customized set of HRTFs that are individualized to the user” which is confusing because it appears to have a narrower and a broader limitations in claim 1, for example, the generated “one or more HRTFs that correspond to …” appears to be narrower limitation, while “to create a customized set of HRTFs that are individualized to the user” appears to be broader limitation in claim 1 because the feature “”generating one or more HRTFs that …” would be included in “create a customized set of HRTFs that are …”, and thus, it is unclear whether “generating one or more HRTFs …” or “create Claims 2-9 are rejected due to the dependencies to claim 1.
Claim 10 is rejected for the at least similar reasons described in claim 1 above since claim 10 recited the similar deficient features as recited in claim 1 above. Claims 11-18 are rejected due to the dependencies to claim 10.
Claim 19 is rejected for the at least similar reasons described in claim 1 above since claim 19 recited the similar deficient features as recited in claim 1 above. Claim 20 is rejected due to the dependency to claim 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-13, 15-16 of U.S. Patent No. 10,798,515 B2 and in view of Abel (US 6,072,877 A).
The claims 1-5, 7-13, 15-16 in the conflicting patent US 10,798,515 B2 teaches all the elements of claims 1-20 of the instant application, except explicitly teaching wherein the customized set of HRTFs is provided to the headset. Abel teaches an analogous field of endeavor by disclosing a method and system (title and abstract, ln 1-14 and fig. 10) and wherein a customized set of HRTFs is disclosed (interpolated HRTF or equalized HRTF 72 in fig. 10) to be provided to a headset (provided to imaging filter 75 belonging to headset 77 in fig. 10) for benefits of achieving an improvement in personalizing HRTF by shortening the length of the HRTF without degrading psychoacoustic localization related to sound spatial positions (col 3, ln 17-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the customized set of HRTFs and the headset and wherein the customized set of HRTFs is provided to the headset, as taught by Abel, to the headset and the customized set of HRTFs, as taught by claims 1-5, 7-13, 15-16 of the conflicting patent US 10,798,515 B2, for the benefits discussed above.
A comparison between claims 1-20 of the instant application and claims 1-5, 7-13, 15-16 of the conflicting patent US 10,798,515 B2 is give below
Claims in the current application
Conflicting claims in US Patent No. 10,798,515 B2
1.    A method comprising:

calculating a set of head-related transfer function (HRTFs) based at least in part on audio data of test sounds captured at 
discarding a portion of the set of HRTFs to create an intermediate set of HRTFs, the discarded portion corresponding to one or more distortion regions that are based in part on wearing the headset;
generating one or more HRTFs that correspond to the discarded portion using at least some of the intermediate set of HRTFs to create a customized set of HRTFs that are individualized to the user; and
providing the customized set of HRTFs to the headset.



2.    The method of claim 1, wherein the portion of the set to discard is determined using a distortion mapping that identifies the one or more distortion regions.
4.    The method of claim 2, further comprising:
measuring a first set of HRTFs with at least one test user wearing a test headset;
measuring a second set of HRTFs with the at least one test user not wearing the test headset; and generating the distortion mapping based in part on comparisons between the first set of HRTFs and the second set of HRTFs.

3.    The method of claim 2, further comprising:
selecting the distortion mapping from a plurality of distorting mappings that are each associated with different physical characteristics, the selecting based in part on physical characteristics of the user.





5.    The method of claim 4, further comprising: updating the distortion with one or more of the customized set of HRTFs.
7.    The method of claim 1, wherein generating the one or more HRTFs that correspond to the discarded portion using at least some of the intermediate set of HRTFs comprises: interpolating at least some of the intermediate set of HRTFs to generate the one or more HRTFs that correspond to the discarded portion.


6.    The method of claim 1, wherein the portion of the set to discard includes at least some HRTFs corresponding to orientations of the headset where sound from an external speaker was incident on the headset prior to reaching an ear canal of the user.

8.    The method of claim 1, further comprising:
receiving the audio data from the headset, wherein the headset captured the audio data for different orientations of the headset with respect to an external speaker.
9.    The method of claim 1, wherein the headset uses the customized set of HRTFs to present spatialized audio to the user.









10.    A non-transitory computer-readable storage medium storing executable computer program instructions, the instructions executable to perform steps comprising:
calculating a set of head-related transfer function (HRTFs) based at least in part on audio data of test sounds captured at different orientations of a headset worn by a user, the set of HRTFs individualized to the user while wearing the headset;
discarding a portion of the set of HRTFs to create an intermediate set of HRTFs, the discarded portion corresponding to one or more distortion regions that are based in part on wearing the headset;
generating one or more HRTFs that correspond to the discarded portion using at least some of the intermediate set of HRTFs to create a customized set of HRTFs that are individualized to the user; and

providing the customized set of HRTFs to the headset.


11.    The computer-readable storage medium of claim 10, wherein the portion of the set to discard is determined using a distortion mapping that identifies the one or more distortion regions.
13.    The computer-readable storage medium of claim 11, further comprising instructions executable to perform steps comprising, further comprising:
measuring a first set of HRTFs with at least one test user wearing a test headset;


12. The computer-readable storage medium of claim 11, further comprising instructions executable to perform steps comprising:
selecting the distortion mapping from a plurality of distorting mappings that are each associated with different physical characteristics, the selecting based in part on physical characteristics of the user.




14.    The computer-readable storage medium of claim 13, further comprising instructions executable to perform steps comprising:

updating the distortion mapping with one or more of the customized set of HRTFs.



15.    The computer-readable storage medium of claim 10, wherein the portion of the set to discard includes at least some HRTFs corresponding to orientations of the headset where sound from an external speaker was incident on the headset prior to reaching an ear canal of the user.

16.    The computer-readable storage medium of claim 10, wherein generating the 
interpolating at least some of the intermediate set of HRTFs to generate the one or more HRTFs that correspond to the discarded portion.

17.    The computer-readable storage medium of claim 10, further comprising instructions executable to perform steps comprising:
receiving the audio data from the headset, wherein the headset captured the audio data for different orientations of the headset with respect to an external speaker.
18.    The computer-readable storage medium of claim 10, wherein the headset uses the customized set of HRTFs to present spatialized audio to the user.







19.    A head-related Transfer Function (HRTF) system comprising: one or more processors:
a non-transitory computer-readable storage medium storing executable computer program instructions, the instructions executable by the one or more processors to:
calculate a set of head-related transfer function (HRTFs) based at least in part on audio data of test sounds captured at different orientations of a headset worn by a user, the set of HRTFs individualized to the user while wearing the headset;


20. The HRTF system of claim 19, wherein the portion of the set to discard is determined using a distortion mapping that identifies the one or more distortion regions, wherein the distortion mapping is based in part on comparisons between a set of HRTFs measured with at least one test user wearing a test headset and a set of HRTFs measured with the at least one test user not wearing the test headset.


    2. The method of claim 1, wherein the portion of the set to discard is determined using a distortion mapping that identifies the one or more distortion regions, wherein the distortion mapping is based in part on comparisons between a set of HRTFs measured with at least one test user wearing a test headset and a set of HRTFs measured with the at least one test user not wearing the test headset. 





    3. The method of claim 2, wherein the distortion mapping, is one of a plurality of distortion mappings that are each associated with different physical characteristics, and wherein the method further comprises: generating a query based on a characteristic of the user, wherein the query is used to 

    5. The method of claim 1, wherein generating the one or more HRTFs that correspond to the discarded portion using at least some of the intermediate set of HRTFs comprises: interpolating at least some of the intermediate set of HRTFs to generate the one or more HRTFs that correspond to the discarded portion. 



 

   4. The method of claim 1, wherein the portion of the set to discard includes at least some HRTFs corresponding to orientations of the headset where sound from the external speaker was incident on the headset prior to reaching an ear canal of the user. 

   6. The method of claim 1, wherein capturing the audio data for different orientations of the headset with respect to the external speaker further comprises: generating an indicator at a coordinate of a virtual space, the indicator corresponding to a specific orientation of headset worn by the user relative to an external speaker; presenting, on a display of the headset, the indicator the coordinate in the virtual space; determining that a first orientation of the headset relative to the external speaker is the specific orientation; and instructing the external speaker to play a test sound while the headset is at the first orientation; 

    8. A non-transitory computer-readable storage medium storing executable computer program instructions, the instructions executable to perform steps comprising: capturing audio data of test sounds through a microphone of a headset worn by a user, the test sounds played by an external speaker, and the audio data including audio data captured for different orientations of the headset with respect to the external speaker; calculating a set of head-related transfer function (HRTFs) based at least in part on the audio data of the test sounds at the different orientations of the headset, the set of HRTFs individualized to the user while wearing the headset; discarding a portion of the set of HRTFs to create an intermediate set of HRTFs, the discarded portion corresponding to one or more distortion regions that are based in part on wearing the headset; and generating one or more HRTFs that correspond to the discarded portion using at least some of the intermediate set of HRTFs to create an individualized set of HRTFs for the user. 

    9. The non-transitory computer-readable storage medium of claim 8, wherein the portion of the set to discard is determined using a distortion mapping that identifies the one or more distortion regions, wherein the distortion mapping is based in part on comparisons between a set of HRTFs measured with at least one test user wearing a test headset and a set of HRTFs measured with the at least one test user not wearing the test headset. 







    10. The non-transitory computer-readable storage medium of claim 9, wherein the distortion mapping, is one of a plurality of distortion mappings that are each associated with different physical characteristics, and wherein the method further comprises: generating a query based on a characteristic of the user, wherein the query is used to identify the distortion mapping based on the characteristic of the user corresponding to a characteristic associated with the distortion mapping. 

    12. The non-transitory computer-readable storage medium of claim 8, wherein generating the one or more HRTFs that correspond to the discarded portion using at least some of the intermediate set of HRTFs comprises: interpolating at least some of the intermediate set of HRTFs to generate the one or more HRTFs that correspond to the discarded portion. 

   11. The non-transitory computer-readable storage medium of claim 8, wherein the portion of the set to discard includes at least some HRTFs corresponding to orientations of the headset where sound from the external speaker was incident on the headset prior to reaching an ear canal of the user. 

    12. The non-transitory computer-readable storage medium of claim 8, wherein 

    13. The non-transitory computer-readable storage medium of claim 8, wherein capturing the audio data for different orientations of the headset with respect to the external speaker further comprises: generating an indicator at a coordinate of a virtual space, the indicator corresponding to a specific orientation of headset worn by the user relative to an external speaker; presenting, on a display of the headset, the indicator the coordinate in the virtual space; determining that a first orientation of the headset relative to the external speaker is the specific orientation; instructing the external speaker to play a test sound while the headset is at the first orientation; and obtaining the audio data from the microphone. 

    15. A system comprising: an external speaker configured to play one or more test sounds; a microphone assembly configured to capture audio data of the one or more test sounds; and a headset configured to be worn by a user, comprising an audio controller configured to: calculate a set of head-related transfer function (HRTFs) based at least in part on the audio data of the test sounds and at a plurality of different orientations of the headset, the set of HRTFs individualized to the user while wearing the headset; discard a portion of the set of HRTFs to create an 



    16. The system of claim 15, wherein the portion of the set to discard is determined using a distortion mapping that identifies the one or more distortion regions, wherein the distortion mapping is based in part on comparisons between a set of HRTFs measured with at least one test user wearing a test headset and a set of HRTFs measured with the at least one test user not wearing the test headset. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riggs et al (US 20170332186 A1, hereinafter Riggs) and in view of reference Meyer et al (US 9392366 B1, hereinafter Meyer).
Claim 1: Riggs teaches a method (title and abstract, ln 1-10, fig. 4B and a system in fig. 21A) comprising:
calculating a set of head-related transfer function HRTFs (including portion of the user’s HRTF using calculation based on measurement of the size of the user’s head, acoustical measurement, inference of the head size, torso effect, etc. in figs. 4B, para [0073]) based at least in part on audio data of test sounds (test signal or sweep signal emitted by transducers 2126a, 2126b in fig. 21A, para [0156]) captured at different orientations of a headset worn by a user (a microphone 2106 to pickup sound emitted from the transducer 2126a, 2126b in fig. 21A-21B, para [0157]; the measurement and calculation made in different device orientations, para [0078]; symmetric or non-symmetric of ear positions can be measured in different orientation of ear-cup in fig. 9F, para [0094]), the set of HRTFs individualized to the user while wearing the headset (combining the measured HRTFs to a composite HRTF as personalized HRTFs and used in headphone, para [0098]);
discarding a portion of the set of HRTFs to create an intermediate set of HRTFs, the discarded portion corresponding to one or more distortion regions that are based in part on wearing the headset (distract spectral disturbances due to reflections within the ear cup from the HRTF, para [0091] and inherently, remaining HRTF portion as an intermediate set of HRTFs after distracting the reflection portion from the HRTF);
generating one or more HRTFs that correspond to the discarded portion using at least some of the intermediate set of HRTFs to create a customized set of HRTFs that are individualized to the user (combining portions of the first and second HRTFs to generate a 
providing the customized set of HRTFs to the headset (the composite HRTF as personalized HRTFs and used in headphone, para [0098]).
However, Riggs does not explicitly teach the generated one or more HRTFs is corresponding to the discarded portion.
Meyer teaches an analogous field of endeavor by disclosing a method and a system (title and abstract, ln 1-7 and fig. 10) and wherein calculating a set of head-related transfer function HRTFs (including HRTF, no occlusion of the headset, and ITF, occlusion of the headset in place of the ear, results in fig. 2) based at least in part on audio data of test sounds (incident sound 10 as test signal) captured at different orientations of a headset worn by a user (measuring sound pressure level by a microphone on a manikin’s ear drum under condition of with or without hearing device, col 4, ln 5-23), the set of HRTFs individualized to the user (aid HRTF or ATF as individualized one in fig. 3) while wearing the headset (compensation filter to play ATF to compensate insertion effects of an in-ear hearing aid, col 2, ln 38-45);
discarding a portion of the set of HRTFs to create an intermediate set of HRTFs, the discarded portion corresponding to one or more distortion regions that are based in part on wearing the headset (insertion effects in HTRF in fig. 2, and compressed at dashed line as ITF compared to the open measured HRTF as solid line in fig. 2; attenuating portion by filtering, dashed line in fig. 4A and 5A, col 3, ln 15-25);
generating one or more HRTFs that correspond to the discarded portion using at least some of the intermediate set of HRTFs (applying filtering to boost attenuated portion in figs. 
providing the customized set of HRTFs to the headset (hearing device worn by a person to improve the person’s ability to hear sounds, col 1, ln 25-29) for benefits of achieving an sound transparency improvement of hearing device by retaining natural sound quality and directional cues (col 1, ln 56-67 and col 2, ln 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the generating of one or more HRTFs that correspond to the discarded portion using at least some of the intermediate set of HRTFs to create a customized set of HRTFs, as taught by Meyer, to the generating one or more HRTFs using at least some of the intermediate set of HRTFs to create a customized set of HRTFs that are individualized to the user in the method, as taught by Riggs, for the benefits discussed above.
Claim 10 has been analyzed and rejected according to claim 1 above and the combination of Riggs and Meyer further teaches a non-transitory computer-readable storage medium storing executable computer program instructions (non-transitory computer-readable medium storing program code, para [0040], by a processor, para [0040], and executed by a processor, para [0043]).
Claim 19 has been analyzed and rejected according to claims 1, 10 above.
Claim 2: the combination of Riggs and Meyer further teaches, according to claim 1 above, wherein the portion of the set to discard is determined using a distortion mapping that 
Claim 3: the combination of Riggs and Meyer further teaches, according to claim 2 above,
selecting the distortion mapping from a plurality of distorting mappings that are each associated with different physical characteristics (Riggs, reflection from ear cup as the spectral disturbances, not due to the pinnae, to be distracted from the HRTF, para [0091], and thus, size and shape of the ear-cup is inherently associated with the distorting mapping for different reflections and Meyer, the region in the frequency response having a significant difference between the ITF and HRTF in fig. 2 and related to hearing device in place or not in place, thus, inherently related to the user’s ear size and shape, etc. and the discussion in claim 2 above), the selecting based in part on physical characteristics of the user (Riggs, related to head size measured in different manner in figs. 9A-9F, 10A-10C, and Meyer, inherently related to user ear’s size and shape to occlusion or not occlusion due to the hearing device).
Claim 4: the combination of Riggs and Meyer further teaches, according to claim 2 above,
measuring a first set of HRTFs with at least one test user wearing a test headset (Meyer, manikin or user, measuring with hearing device in the ear, ITF in fig. 2, col 2, ln 22-31);

generating the distortion mapping based in part on comparisons between the first set of HRTFs and the second set of HRTFs (Meyer, distortion region represented by the significant difference between the ITF and the HRTF in fig. 2).
Claim 5: the combination of Riggs and Meyer further teaches, according to claim 4 above,
updating the distortion with one or more of the customized set of HRTFs (Meyer, using gain filter and phase filtering represented as correction of the ITF to minimize phase difference and magnitude difference, col 2, ln 22-31).
Claim 6: the combination of Riggs and Meyer further teaches, according to claim 1 above, wherein the portion of the set to discard includes at least some HRTFs corresponding to orientations of the headset where sound from an external speaker was incident on the headset prior to reaching an ear canal of the user (Riggs, including reflections of the ear cup, para [0091]; ear cup can be in different orientations in fig. 9F, and Meyer, insertion effect, ITF, the sound 10 first reaching to hearing device 13, 15, 17 and then reaching to the eardrum 11 in fig. 1, and in contrast, direct path with no hearing device in the place, HRTF, col 4, ln 5-23).
Claim 8: the combination of Riggs and Meyer further teaches, according to claim 1 above, receiving the audio data from the headset, wherein the headset captured the audio data for different orientations of the headset with respect to an external speaker (Riggs, different 
Claim 9: the combination of Riggs and Meyer further teaches, according to claim 1 above, wherein the headset uses the customized set of HRTFs to present spatialized audio to the user (Riggs, the listener’s HRTF determined to perform spatial playback, para [0042], and applying the resulted HRTF to generate spatial audio for layback, para [0125] and Meyer, the ATF retaining directional cues for improved listening experiences, col 1, ln 62-67 and col 2, ln 1-3).
Claim 11 has been analyzed and rejected according to claims 10, 2 above.
Claim 12 has been analyzed and rejected according to claims 11, 3 above.
Claim 13 has been analyzed and rejected according to claims 11, 4 above.
Claim 14 has been analyzed and rejected according to claims 13, 5 above.
Claim 15 has been analyzed and rejected according to claims 10, 6 above.
Claim 17 has been analyzed and rejected according to claims 10, 8 above.
Claim 18 has been analyzed and rejected according to claims 10, 9 above.
Claim 20 has been analyzed and rejected according to claims 19, 2, 4 above.

Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riggs (above) and in view of references Meyer (above) and Abel (US 6072877 A).
Claim 7: the combination of Riggs and Meyer teaches all the elements of claim 7, according to claim 1 above, including wherein generating the one or more HRTFs that correspond to the discarded portion using at least some of the intermediate set of HRTFs except the generating of the one or more HRTFs comprises: interpolating at least some of the intermediate set of HRTFs to generate the one or more HRTFs that correspond to the discarded portion.
Abel teaches an analogous field of endeavor by disclosing a method and system (title and abstract, ln 1-14 and fig. 10) and wherein generating one or more HRTFs (72 in fig. 10) comprising interpolating at least some of the intermediate set of HRTFs to generate the one or more HRTFs that correspond to the discarded portion (through equalized HRTF table and interp9olation 71 in fig. 10 and col 9, ln 39-65) for benefits of achieving an improvement in personalizing HRTF by shortening the length of the HRTF without degrading psychoacoustic localization related to sound spatial positions (col 3, ln 17-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the generating one or more HRTFs comprising interpolating at least some of the intermediate set of HRTFs to generate the one or more HRTFs that correspond to the discarded portion, as taught by Abel, to the generating of one or more HRTFs corresponding to the discarded portion using at least some of the intermediate set of HRTFs in the method, as taught by the combination of Riggs and Meyer, for the benefits discussed above.
Claim 16 has been analyzed and rejected according to claims 10, 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654